IN THE NEBRASKA COURT OF APPEALS

               MEMORANDUM OPINION AND JUDGMENT ON APPEAL
                        (Memorandum Web Opinion)

                                        AMSDEN V. AMSDEN


  NOTICE: THIS OPINION IS NOT DESIGNATED FOR PERMANENT PUBLICATION
 AND MAY NOT BE CITED EXCEPT AS PROVIDED BY NEB. CT. R. APP. P. § 2-102(E).


                                  TRACY L. AMSDEN, APPELLANT,
                                                  V.

                                 MICHAEL P. AMSDEN, APPELLEE.


                               Filed April 27, 2021.    No. A-20-648.


       Appeal from the District Court for Merrick County: RACHEL A. DAUGHERTY, Judge.
Affirmed in part, and in part reversed and remanded for further proceedings.
       Steffanie J. Garner Kotik for appellant.
       Joseph D. Neuhaus and Gregory M. Neuhaus, of Neuhaus Law Offices, for appellee.


       MOORE, RIEDMANN, and BISHOP, Judges.
       BISHOP, Judge.
                                        I. INTRODUCTION
        Tracy L. Amsden appeals from the order of the Merrick County District Court enforcing a
settlement agreement in a child custody modification action. Pursuant to the agreement, Michael
P. Amsden was awarded physical custody of the parties’ two children. Tracy was awarded
specified parenting time and was ordered to pay child support. We affirm the modification of
physical custody and parenting time; however, we reverse the order of child support and remand
that issue back to the district court for further proceedings.
                                        II. BACKGROUND
       Tracy and Michael were divorced in March 2018. Pursuant to the parties’ mediated
parenting plan, the divorce decree granted the parties joint legal custody of their two children, born
in 2004 and 2005, and Tracy was awarded physical custody of the children. The parties’ “Regular



                                                  -1-
Time-Sharing” schedule was set forth in paragraph C of the parenting plan and provided the
following weekend parenting time:
              1st Weekend - [youngest child] with Dad
              2nd Weekend - [oldest child] with Dad
              3rd Weekend - Both boys with Dad
              4th Weekend - Both boys with Mom
       Beginning the 5th weekend, the sequence repeats[.]

Weekend parenting time was to begin after school on Friday, at approximately 4 p.m., and end on
Sunday at 5 p.m. Michael was to have parenting time with both children every Wednesday from 4
p.m. until Thursday morning when school started, or 8 a.m. if there was no school. Additionally,
Michael was to have 6 weeks of parenting time each summer “in no more than 2-week blocks at a
time.” A holiday parenting time schedule was also established. Michael was ordered to pay child
support of $1,103 per month for the two children.
        On July 17, 2019, Michael filed a complaint to modify the decree. He alleged a material
change of circumstances had occurred since the entry of the decree, namely that Tracy had moved
to Aurora, Nebraska, and had several incidents with the police at her home. Michael requested
custody of the parties’ children, subject to Tracy’s reasonable right to parenting time. He alleged
that the parties held mediation on July 15, but no agreement was reached.
        The matter came on for trial on February 12, 2020. At that time, counsel for both parties
confirmed that a stipulation had been reached. The district court asked that the stipulation be read
into the record. Tracy’s counsel complied, and the following occurred on the record.
                 [Tracy’s counsel]: Your Honor, essentially, Your Honor, what we’re going to be
        doing is flip-flopping effective June 1st, the custody/visitation arrangement. The only
        change it will have then, kind of springing this on -- not springing it on [opposing counsel],
        . . . [Michael] was getting six weeks in the summer, . . . in two-week increments. My client
        [Tracy] wants the six straight weeks in the summer.
                 THE COURT: Why don’t you visit --
                 [Tracy’s counsel]: He brought it up.
                 [Michael’s counsel]: We’re okay.
                 [Tracy’s counsel]: Other than that, it will be identical. [Opposing counsel] and I
        will put together the stipulation for filing for the order for the Court. But we’re agreeing
        today that effective June 1st, it will -- that custody/visitation will flip-flop with that one
        change. Obviously, we’ll put together a parenting plan reflecting that, and the necessary
        child support calculation that will be effective June 1st as well, because neither one of us
        have all the information necessary for the child support calculation at this point.
                 THE COURT: All right, thank you. [Opposing counsel], do you agree with that
        recitation?
                 [Michael’s counsel]: I do, Your Honor. And if the Court would look at the parenting
        plan, paragraph C on page 2, and just flip that around as far as -- it’s kind of an unusual
        one. The first weekend [youngest child] only with, it will say mom instead of dad. Except
        for the six weeks for the summer break then which will be straight. But yes, we agree with
        that stipulation.


                                                -2-
                THE COURT: Then [Tracy], you have heard the agreement?
                [Tracy]: Yes.
                THE COURT: And do you agree with this?
                [Tracy]: Yeah, I suppose.
                THE COURT: Okay. Do you understand or do you believe this to be in the best
       interest of your children?
                [Tracy]: No, but yeah.
                THE COURT: Okay. Sometimes it’s difficult and I realize that.
                [Tracy]: It’s hard, really hard.
                THE COURT: I appreciate that. [Michael], you’ve heard the agreement; is that
       correct?
                [Michael]: Yes.
                THE COURT: And you are in agreement with it?
                [Michael]: Yes.
                THE COURT: Do you believe it to be in the best interest of your children?
                [Michael]: Yes.
                THE COURT: Okay. I’m going to approve that agreement and I’m going to order
       it into effect. I’m going to order counsel to prepare an updated parenting plan changing that
       paragraph C on page 2 to reflect the new provision, to prepare a child support calculation
       and an order.

The court granted counsel 3 weeks to “submit the paperwork.”
        On March 3, 2020, Tracy’s attorney filed a motion to withdraw, stating that “professional
consideration require [sic] termination of the representation of the client.”
        On March 16, 2020, Michael filed a “Motion to Enforce Settlement Agreement,”
requesting that the district court enforce the stipulated agreement that was entered into by the
parties on the record on February 12. An “Amended Parenting Plan” and child support worksheet
were filed on March 23. The amended parenting plan was signed by Michael, but not Tracy.
        On April 27, 2020, a hearing was held on both the motion to withdraw as counsel and the
motion to enforce the settlement agreement. Tracy and her counsel each appeared telephonically.
Michael did not appear, but he was represented by his counsel. The district court began with the
motion to withdraw. The court asked Tracy if she had any objection to her counsel withdrawing,
and she responded, “No”; the court granted counsel’s motion to withdraw. The court then
proceeded to the motion to enforce the settlement agreement, during which portion of the hearing
Tracy was not represented by counsel. The court asked Michael’s counsel if there was any evidence
he wished to adduce. Counsel replied, “No.” The court then noted that Tracy provided two items
to the court that morning, and asked if she was offering those exhibits. Tracy replied, “Yes.” When
asked if he had any objections to the two exhibits, Michael’s counsel stated, “I haven’t seen them.
I guess I would object to any hearsay or, you know, the normal things that we object to on affidavits
and so forth. But other than that, I have no objection.” The court received the two exhibits, but
said it would not consider any information that was not otherwise allowable by the rules of
evidence.



                                                -3-
        Exhibit 1 is a letter from Tracy to the district court dated March 17, 2020, but not signed
until April 23. In that letter, Tracy stated that she “was under duress from [her] attorney . . . to go
along with that agreement” and she did not believe it was in the best interest of her children. Tracy
“felt very rushed and forced to go along with something that [she] did not agree with.” She said,
“All [my attorney] told me as to why I need to sign over custody to my ex-husband it [sic] is ‘that
is what the boys want’ and ‘we are giving Mike time to hang himself’ (figuratively) and that the
agreement can be amended in the future.” Tracy believed it was in the children’s best interests to
remain living with her. She said that Michael was trying to alienate her from the children by
“complaining or ‘speaking derogatory’” about her to the children, and that he was inconsistent
getting the children for parenting time and showing up for school functions.
        Exhibit 2 is an undated and unsigned typed document giving the “reasons” why Tracy
should maintain primary custody of the children. In the document, Tracy contends that she
provides a “safe, clean, positive environment” for the children, she participates in their lives, and
the children have adjusted since moving to Aurora. Tracy contends that even when the parties were
married, Michael “chose not to participate most of the time.” She also recounts how Michael “left
them” “without any warning” and she appears to recount things that happened prior to their divorce
or that occurred at some unspecified time. Tracy contends that Michael has mold in his home and
a wood stove that “worries” her. She said that the children’s clothes smelled “of stale cigarette
smoke or just pain [sic] smelled bad” after parenting time with Michael, and that the children told
her Michael complained about her to them.
        The district court asked the parties if they wished to be heard. Michael’s counsel recounted
that the parties were present before the court in February 2020 and reached a stipulation with
regard to custody and parenting time, that upon questioning by the court both parties agreed to the
stipulation, and that the court ordered an amended parenting plan and child support calculation be
prepared. Counsel stated that Michael signed the parenting plan and it was submitted without
Tracy’s signature because she refused to sign it. Counsel asked the court to enforce the amended
parenting plan and child support calculation that was submitted.
        Tracy argued that “the last time at court, [my attorney] just come up and told me to do this,
and he knew that that was not what I believed was in the best interest of our children.” Tracy
claimed the amended parenting plan was “not going to work,” because, “[f]or example,” the
amended parenting plan says she will have parenting time Wednesdays overnight, but “it’s just not
feasible” because she now lives in Aurora and Michael lives in Chapman, Nebraska. She believed
the parties “need to sit down and really go over the parenting plan if we’re going to try and do
anything.” She then stated, “I would like a little more time to find someone, another attorney to
represent me before we go too far forward.”
        The district court recalled that a stipulation was entered, both parties were questioned, the
court approved the stipulation and ordered its terms into effect. The court stated, “If things are not
workable, Ms. Amsden, or if you feel there’s been some sort of change, you are welcome to seek
legal counsel to talk about how that change may be. But the Court has entered that as an order.”
After reviewing the parenting plan submitted by Michael, the court found it was in compliance
with what it had ordered on February 12, 2020; the court approved it and ordered its provisions
into effect.



                                                 -4-
         Tracy again addressed the district court stating that her attorney had “rushed” her, that she
“did not want to do this,” and that her attorney “did not stand up for [her] that day.” She asserted
it was not in the best interest of the children because “there’s a lot more going on here.” Tracy
asked for more time, stating, “I know somebody that can help me out.” The court responded, “You
can consult with an attorney if you wish, you always have that right to do [sic], so they can look
at it and advise you from there. But this is the Court’s order.”
         The district court asked Michael’s counsel to “journalize,” and it was decided that it would
be a “Court Ordered Parenting Plan” rather than an “Agreed Parenting Plan.” Tracy continued to
go back and forth with the court, eventually stating, “Mike is abusing the boys and still me mentally
and emotionally and --,” but the court stopped her and told her “[t]hat is not the purpose of this
hearing.” The court told Tracy that she could contact authorities if she had concerns, but that “the
purpose of this hearing has concluded.”
         In its journal entry dated April 28, 2020, the district court sustained Michael’s motion to
enforce the settlement agreement. The court entered a “Court-Ordered Parenting Plan,” which was
attached to the journal entry. The parenting plan awarded the parties joint legal custody of their
two children, and awarded Michael physical custody of the children; parenting time was also
established. Paragraph C of the parenting plan provided the following weekend parenting time:
                  1st Weekend - [youngest child] with Mom
                  2nd Weekend - [oldest child] with Mom
                  3rd Weekend - Both boys with Mom
                  4th Weekend - Both boys with Dad
         Beginning the 5th weekend, the sequence repeats[.]

Weekend parenting time was to begin after school on Friday, at approximately 4 p.m., and end on
Sunday at 5 p.m. Tracy was to have parenting time with both children every Wednesday from 4
p.m. until Thursday morning when school starts, or 8 a.m. if there is no school. Additionally, Tracy
was to have 6 weeks of parenting time each summer. A holiday parenting time schedule was also
established. In its journal entry, the district court ordered Tracy to pay child support of $82 per
month. The court stated that “[t]he effective date of this Journal Entry and Court-Ordered Parenting
Plan shall be the date it is filed with the Court.”
        On May 6, 2020, Tracy, with new counsel, filed a “Motion to Alter or Amend Judgment
and Motion for New Trial.” She alleged the motion should be granted due to the following:
                1. Irregularity in the proceedings of the court, jury, referee, or prevailing party or
        any order of the court or referee or abuse of discretion by which the party was prevented
        from having a fair trial;
                2. Misconduct of the jury or prevailing party;
                3. Accident or surprise, which ordinary prudence could not have guarded against;
                4. The Order is not sustained by the evidence and is contrary to law; and
                5. Newly discovered evidence, material for the party applying, which the moving
        party could not, with reasonable diligence, have discovered and produced at trial.

       A hearing was held on June 24, 2020. At the hearing, Tracy’s counsel asserted that between
February 12 and April 27, “there were new items that were discovered” by Tracy and that she was


                                                -5-
not interested in entering into that agreement, which was the reason Michael filed the motion to
enforce. On April 27, Tracy’s initial counsel was granted leave to withdraw and Tracy was not
able to have counsel guide her as to how to proceed with Michael’s motion. Tracy believed a new
trial should be granted because the order was not supported by the law and the evidence, and the
parenting plan was not feasible based on the distance between the parties. Michael’s counsel
argued that Tracy did not produce any evidence which would let the district court order a new trial.
The court took the matter under advisement.
        In an order entered on August 11, 2020, the district court found that at the June 24 hearing,
Tracy “argued in essence that new information had been discovered making the Parenting Plan no
longer feasible”; “[n]o evidence was presented, however, showing how the Parenting Plan was no
longer workable.” The court further found there was no evidence presented of any irregularity in
the proceedings, misconduct of a prevailing party, accident or surprise. The court overruled
Tracy’s motion.
        Tracy now appeals.
                                 III. ASSIGNMENTS OF ERROR
       Tracy assigns, consolidated and reordered, that the district court erred in (1) allowing her
counsel to withdraw and not allowing her time to find additional counsel to represent her prior to
proceeding with the hearing on the motion to enforce the settlement agreement, and (2) sustaining
the motion to enforce the settlement agreement and entering a modified parenting plan.
                                   IV. STANDARD OF REVIEW
        Modification of a dissolution decree is a matter entrusted to the discretion of the trial court,
whose order is reviewed de novo on the record, and will be affirmed absent an abuse of discretion
by the trial court. Tilson v. Tilson, 307 Neb. 275, 948 N.W.2d 768 (2020).
                                           V. ANALYSIS
                                  1. REPRESENTATION BY COUNSEL
        Tracy claims the district court erred when it allowed her counsel to withdraw and then did
not grant a short continuance to allow her time to seek a new attorney to represent her prior to
proceeding with the hearing on the motion to enforce the settlement agreement.
        Tracy’s initial attorney filed a motion to withdraw on March 3, 2020, nearly 2 months prior
to the hearing on April 27. At the April 27 hearing, the district court began with the motion to
withdraw. The court asked Tracy if she had any objection to her counsel withdrawing, and she
responded, “No.” After the court granted counsel’s motion to withdraw, the court then proceeded
with the hearing on the motion to enforce the settlement agreement, which included Tracy offering
and the court receiving the two exhibits described earlier. It was not until discussions on that
motion that Tracy said she would like more time to find a new attorney. However, the court
continued with the hearing, and then sustained Michael’s motion to enforce the settlement
agreement, and a court-ordered parenting plan was subsequently entered.
        Generally, a motion for a continuance is addressed to the discretion of the trial court, whose
ruling will not be disturbed on appeal in the absence of an abuse of discretion. Weiss v. Weiss, 260
Neb. 1015, 620 N.W.2d 744 (2001).


                                                 -6-
         At the time of the hearing on April 27, 2020, counsel’s motion to withdraw had been on
file for nearly 2 months, Michael’s motion to enforce the settlement agreement had been on file
for nearly 1½ months, and the amended parenting plan and child support worksheet had been on
file for more than 1 month. At no time prior to that April 27 hearing did Tracy seek to continue
the hearing on the motion to enforce the settlement agreement. And at the April 27 hearing, she
did not object to her attorney withdrawing, despite knowing Michael’s motion to enforce the
settlement agreement was to be heard at that time. Further, she was able to submit her exhibits to
the court in support of her opposition to the motion, which the court did receive for consideration,
other than any information that was not otherwise allowable by the rules of evidence.
         Under the circumstances of this case, we cannot say the district court abused its discretion
when it did not allow Tracy time to seek a new attorney to represent her prior to proceeding with
the hearing on the motion to enforce the settlement agreement.
                          2. ENFORCEMENT OF SETTLEMENT AGREEMENT
         At the outset we note that ordinarily, custody of a minor child will not be modified unless
there has been a material change in circumstances showing either that the custodial parent is unfit
or that the best interests of the child require such action. Tilson v. Tilson, supra. Tracy claims that
there was no evidence of a material change in circumstances in this case, nor was there evidence
regarding the best interests of the children. However, we find that the parties’ stipulation regarding
a change in custody and parenting time constituted a material change in circumstances, and that
the parties’ confirmation to the court that the change in custody and parenting time was in the
children’s best interests negated the necessity of any further evidence regarding the same. Thus,
we now consider whether the district court erred in sustaining Michael’s motion to enforce the
settlement agreement.
         In a recent paternity and custody case, this court set forth the following law regarding
settlement agreements.
                 A settlement agreement is subject to the general principles of contract law. Strategic
         Staff Mgmt. v. Roseland, 260 Neb. 682, 619 N.W.2d 230 (2000). To have a settlement
         agreement, there must be a definite offer and an unconditional acceptance. Id. See, also,
         Linscott v. Shasteen, 288 Neb. 276, 847 N.W.2d 283 (2014) (to create contract, there must
         be both offer and acceptance; there must also be meeting of minds or binding mutual
         understanding between parties to contract). A binding mutual understanding or meeting of
         the minds sufficient to establish a contract requires no precise formality or express
         utterance from the parties about the details of the proposed agreement; it may be implied
         from the parties’ conduct and the surrounding circumstances. Linscott v. Shasteen, supra.
         The determination of the parties’ intent to make a contract is to be gathered from objective
         manifestations--the conduct of the parties, language used, or acts done by them, or other
         pertinent circumstances surrounding the transaction. Id. A fundamental and indispensable
         basis of any enforceable agreement is that there be a meeting of the minds of the parties as
         to the essential terms and conditions of the proposed contract. Gibbons Ranches v. Bailey,
         289 Neb. 949, 857 N.W.2d 808 (2015).
                 An alleged oral compromise and settlement agreement not made in open court is
         unenforceable where it is in violation of the statute of frauds or in violation of a court rule


                                                 -7-
       requiring all stipulations and agreements of counsel or parties to a suit to be in writing,
       signed by the parties or their attorneys. In re Estate of Mithofer, 243 Neb. 722, 502 N.W.2d
454 (1993), citing Omaha Nat. Bank v. Mullenax, 211 Neb. 830, 320 N.W.2d 755 (1982).
       Conversely, a settlement agreement made in open court on the record, agreed to by all of
       the parties to the litigation and approved by the court, is enforceable. In re Estate of
       Mithofer, supra.

Smith v. King, 29 Neb. Ct. App. 152, 179-80, 953 N.W.2d 258, 278 (2020) (emphasis supplied).
                                  (a) Custody and Parenting Time
        In addition to the principles of law cited above, the rule that custody and parenting time of
minor children shall be determined on the basis of their best interests clearly envisions an
independent inquiry by the court. See Lautenschlager v. Lautenschlager, 201 Neb. 741, 272
N.W.2d 40 (1978). See, also, Kelly v. Kelly, 29 Neb. Ct. App. 198, 952 N.W.2d 207 (2020). The duty
to exercise this responsibility cannot be superseded or forestalled by any agreements or stipulations
by the parties. Lautenschlager v. Lautenschlager, supra. See, also, Kelly v. Kelly, supra. It
continues throughout the period of the minority of the child even without objections or requests
on the part of the parents. Lautenschlager v. Lautenschlager, supra. Stipulations and agreements,
when made, are subject to the approval of the court, which may be granted or denied according to
the best interests of the child. Id. But if the court disapproves of a custody stipulation, it must give
the parties an opportunity to present evidence relevant to a complete reexamination of the question
of custody. Cook v. Cook, 26 Neb. Ct. App. 137, 918 N.W.2d 1 (2018).
        In this case, on February 12, 2020, there was a settlement agreement made in open court
on the record, agreed to by all of the parties to the litigation, and approved by the district court.
The stipulated agreement read into the record was that the parties were going to “flip-flop” the
custody and parenting time agreement from the original divorce decree, with the only change being
that Tracy would get 6 consecutive weeks of parenting time each summer, rather than the 2-week
blocks of parenting time that Michael previously had. The court asked Tracy and Michael if that
was their understanding of the agreement and whether they believed it was in the children’s best
interests. Despite Tracy’s claims to the contrary in her brief on appeal, she did in fact confirm, on
the record, her understanding of the agreement and her belief that it was in the children’s best
interests. In making that agreement, she acknowledged the decision was “hard, really hard.”
Michael likewise confirmed his understanding of the agreement and his belief that it was in the
children’s best interests. The court said it would “approve that agreement” and “order it into
effect.” The court ordered counsel to prepare an updated parenting plan and granted counsel 3
weeks to “submit the paperwork.” Based on these facts, the parties’ settlement agreement was
enforceable. See Smith v. King, supra. Furthermore, the court, by approving the parties’ stipulated
agreement and orally ordering it into effect, implicitly determined that the agreement was in the
children’s best interests.
        However, following the February 12, 2020, court proceeding, Tracy did not sign off on the
written settlement agreement, and Michael filed a motion to enforce the settlement agreement.
Because a final written order approving the settlement agreement and modifying custody had not
yet been entered at the time of the April 27 hearing, the district court could have used its equitable


                                                 -8-
powers to consider any change in the parties’ circumstances that had occurred since the February
12 proceeding in deciding whether or not to set aside the parties’ earlier agreement. See Drennen
v. Drennen, 229 Neb. 204, 426 N.W.2d 252 (1988) (jurisdiction over divorces and child support
orders within equity powers of district court). And “[w]here a situation exists that is contrary to
the principles of equity and which can be redressed within the scope of judicial action, a court of
equity will devise a remedy to meet the situation.” Yori v. Helms, 307 Neb. 375, 387, 949 N.W.2d
325, 336 (2020). See, also, Bowmaker v. Rollman, 29 Neb. Ct. App. 742, ___ N.W.2d ___ (2021)
(after court’s initial approval of parties’ agreement and while case still pending, it remained in
court’s equitable power to consider unexpected financial circumstances when deciding whether or
not to set aside parties’ earlier agreement). In this case, Tracy did not present any evidence of a
change in the parties’ circumstances that had occurred since February 12.
        At the hearing on April 27, 2020, Tracy claimed that she was “under duress” and pressured
by her attorney to go along with the agreement even though she did not believe it was in her
children’s best interests. However, she made no mention of this allegation to the district court on
February 12. To the contrary, at that time as previously noted, she confirmed her belief that the
agreement was in her children’s best interests, while also expressing that the decision was “hard,
really hard.” By acknowledging the difficulty of the decision, it is evident Tracy was aware of the
seriousness of her agreement, but still agreed it was in the children’s best interests. Exhibits 1 and
2 were received into evidence at the April 27 hearing. Exhibit 1, dated March 17, but signed April
23, was Tracy’s letter to the court, in which she claimed she was “under duress” from her attorney
to “go along with that agreement.” That letter provided a few examples of incidents which took
place after the parties’ February stipulated agreement. It alleged that on March 10, Michael failed
to show up at their son’s play at school. On March 19, Michael failed to pick up a son in the
morning as planned and did not show up until later in the evening. On March 27, it was one son’s
“turn to go to his dad but his dad can [sic] come get him because he didn’t have enough money for
gas.” None of these alleged incidents support a change in the parties’ circumstances justifying
setting aside their earlier agreement, which both parties agreed was in the children’s best interests.
Exhibit 2 was an undated and unsigned typed document giving the “reasons” why Tracy should
maintain primary custody of the children; nothing set forth in this document is shown to have
occurred since February 12.
        Tracy made additional arguments to the district court at the hearing on April 27, 2020,
including her argument that the amended parenting plan was “not going to work” because, for
example, the Wednesday overnight parenting time was “not feasible” given the distance between
the parties’ homes; again, there is nothing to show that her allegations were the result of a change
in the parties’ circumstances that occurred since February 12. Finally, at the June 24 hearing on
Tracy’s motion for new trial, she asserted that between February 12 and April 27, “there were new
items that were discovered” and that she was not interested in entering into the settlement
agreement; however she did not elaborate as to what “new items” were “discovered.” Having
reviewed the record and finding no showing of a change in the parties’ circumstances since
February 12 when Tracy agreed to the change in custody and parenting time, we find no abuse of
discretion in the district court’s enforcement of the settlement agreement regarding the same.
Accordingly, we affirm the modification of physical custody and parenting time.



                                                -9-
                                         (b) Child Support
        Tracy argues, “There is absolutely no evidence there was any agreement as to the child
support amounts in this matter. There is no offers [sic] to this court to find that the numbers used
in the calculation are the earnings of the parties or how the numbers were arrived at.” Brief for
appellant at 17. We agree.
        At the hearing on February 12, 2020, when the stipulation was read into the record, counsel
stated, “Obviously, we’ll put together a parenting plan reflecting [the change in custody and
parenting time], and the necessary child support calculation that will be effective June 1st as well,
because neither one of us have all the information necessary for the child support calculation at
this point.” The district court ordered counsel to prepare a child support calculation and an order,
and counsel was granted 3 weeks to “submit the paperwork.” The amended parenting plan and
child support worksheet were filed on March 23; the plan was signed by Michael, but not Tracy.
The child support amount appearing on that worksheet was what the court ultimately ordered Tracy
to pay after the April 27 hearing on the motion to enforce the settlement agreement.
        Unlike the issues regarding custody and parenting time, we find there was not a stipulation
or agreement regarding child support. At the hearing on February 12, 2020, the parties stated that
they did not have the necessary information for the child support calculation. The parties were to
submit a calculation within 3 weeks, but there is no indication in our record that Tracy signed off
on the child support worksheet filed on March 23, which appears to be the basis for the district
court’s order that she pay $82 per month in child support. We also note that the income information
used in the child support worksheet filed on March 23 differs from the income(s) used in the child
support worksheet from the original divorce decree in 2018. And there is no stipulation, agreement,
or other evidence anywhere in our record to establish the parties’ incomes at the time of the
modification. Accordingly, the district court’s order that Tracy pay $82 per month in child support
was an abuse of discretion. We therefore reverse the order of child support and remand that issue
back to the district court for further proceedings so that the court may calculate the child support
obligation upon proper evidence or agreement of the parties.
        Finally, we note that Tracy points out that the district court’s April 28, 2020, journal entry
did not address uncovered medical expenses. She argues that if it reverts back to the original
decree, she would be required to pay the first $480 per year of uncovered medical, but “this would
frankly be against the child support guidelines and non-sensical.” Brief for appellant at 18. Since
we are remanding for consideration of evidence pertinent to the calculation of child support, this
issue should also be taken up by the district court at that time.
                                        VI. CONCLUSION
        For the reasons stated above, we affirm the modification of physical custody and parenting
time. However, we reverse the order of child support and remand that issue back to the district
court for further proceedings.
                                                   AFFIRMED IN PART, AND IN PART REVERSED AND
                                                   REMANDED FOR FURTHER PROCEEDINGS.




                                                - 10 -